    Case 1:19-cv-00908-APM-TJK-NJR Document 55 Filed 04/30/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
TED CRUZ FOR SENATE, et al.,              )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           ) Case No. 19-cv-908 (NJR, APM, TJK)
                                          )
FEDERAL ELECTION COMMISSION, et al., )
                                          )
      Defendants.                         )
_________________________________________ )

                                            ORDER

       In a previous decision, we compelled Plaintiffs Raphael Edward Cruz (“Senator Cruz”)

and Ted Cruz for Senate (“Cruz Committee”) to produce all non-privileged information responsive

to eleven discovery requests served on them by Defendant the Federal Election Commission

(“FEC”). See Ted Cruz for Senate v. FEC, Civil Action No. 19-cv-908 (NJR-APM-TJK), 2020

WL 1509165, at *6 (D.D.C. Mar. 30, 2020). In the same decision, we ordered Plaintiffs to submit

for in camera review certain records Plaintiffs had withheld based on a claimed First Amendment

privilege. See id. This Order resolves Plaintiffs’ First Amendment privilege assertions as to those

records.

       Plaintiffs have submitted two sets of records in camera. The first set consists of a single

email and multiple attachments from Senator Cruz. The second set consists of various financial

records and two email strings from the Cruz Committee. For the reasons that follow, the court

orders partial disclosure of these records pursuant to a protective order that limits the FEC’s use
    Case 1:19-cv-00908-APM-TJK-NJR Document 55 Filed 04/30/20 Page 2 of 7



and the public availability of records. The parties shall submit a draft protective order by May 5,

2020. 1

                                                          I.

          In our earlier opinion, we recognized that the First Amendment may shield otherwise

relevant records from discovery. See Ted Cruz for Senate, 2020 WL 1509165, at *5. “The First

Amendment privilege inquiry turns on a balancing of interests: The court must determine whether

the interests and need of the party seeking the arguably protected materials outweigh the likely

burden on the objecting party’s First Amendment rights.” Id. (citing, among other cases, Black

Panther Party v. Smith, 661 F.2d 1243, 1266 (D.C. Cir. 1981), vacated as moot sub nom. Moore

v. Black Panther Party, 458 U.S. 1118 (1982)). The D.C. Circuit in Black Panther Party observed

that “whether a claim of [First Amendment] privilege should be upheld or whether discovery

should be ordered requires a detailed and painstaking analysis.” 661 F.2d at 1267. 2 “The need for

First Amendment protection should be carefully scrutinized. The argument in favor of upholding

the claim of privilege will ordinarily grow stronger as the danger to rights of expression and

association increases.” Id. (internal citations omitted). The party invoking the privilege need not

prove “to a certainty” that First Amendment rights will be chilled by disclosure, but it must show

“some probability that disclosure will lead to reprisal or harassment.” Id. at 1268.

          The court must also scrutinize the purported need for disclosure. See id. Several factors

are pertinent to this inquiry. The first is the necessity of the information sought. Where First

Amendment interests are at stake , the government’s “interest in disclosure will be relatively weak


1
  The FEC has indicated that it is “amenable to a protective order for confidential treatment” of these documents. See
Defs.’ Reply in Supp. of its Consolidated Mot. for Partial Remand & to Compel Discovery Responses, ECF No. 44,
at 15 n.10.
2
  Though Black Panther Party was vacated as moot, the court nevertheless quotes it for its persuasive force and
guidance in conducting the requisite First Amendment balancing. See, e.g., Educ. Fin. Council v. Oberg, No. 10-mc-
0079 (JDB), 2010 WL 3719921, at *5 (D.D.C. Mar. 8, 2010); Int’l Action Ctr. v. United States, 207 F.R.D. 1, 3–4 &
n.6 (D.D.C. 2002).

                                                          2
    Case 1:19-cv-00908-APM-TJK-NJR Document 55 Filed 04/30/20 Page 3 of 7



unless the information . . . is crucial to [its] case.” Id. The court also must consider whether the

information is available from alternative sources. Id. Only if the party seeking disclosure has

shown that it has exhausted reasonable alternative sources of information should disclosure of

information implicating First Amendment interests be ordered. See id. We do not discuss this

second factor in our analysis below, because the only available source for the information sought

is Senator Cruz or the Cruz Committee.

                                                          II.

        A.      Senator Cruz’s Records

        Cruz_00253–289. The in camera submission from Senator Cruz consists of a single email

string and a host of attachments. The email string and attachments concern, in the main, two

matters of campaign strategy that have no bearing on the present lawsuit. The only pertinent

portions are two references to this case found on Cruz_00254 and Cruz_00255. 3 Both references

to this case appear as an agenda item for a conference call among campaign staff and others on

April 16, 2018.

        Having balanced the relevant interests, the court orders Plaintiffs to disclose only those

references to this case and their relevant context.              Specifically, Plaintiffs must disclose:

(1) Cruz_00253 starting from “Begin forwarded message:” to the bottom of the page, but redacting

the text of the subject line following “Re:”; (2) Cruz_00254 from the top of the page to “1) [case

reference]”; and (3) Cruz_00255 starting with “From: Prerak Shah . . .” to “Is someone creating

the agenda?”, but redacting that portion of the subject line following “Re:” and all of the body of

the email from Prerak Shah except the clause starting with “I wasn’t” and ending with the reference

to this case. The remainder of the email string, including all attachments, shall be redacted.


3
 The same text appears on Cruz_00258, which appears to be the meeting agenda as an attachment. As this page is
duplicative of the agenda contained in the email, its separate production is unnecessary.

                                                      3
       Case 1:19-cv-00908-APM-TJK-NJR Document 55 Filed 04/30/20 Page 4 of 7



          Disclosure of these limited portions is warranted because, on balance, the relevance of the

material sought outweighs the First Amendment concerns. The need to protect the references to

this action is weak as their compelled disclosure would have no evident chilling effect. On the

other side of the ledger, there is some need for the information. The email string shows that, as

early as April 2018, the Cruz campaign was discussing a possible lawsuit against the FEC, which

arguably has some relevance to the central issue of the First Amendment burdens to free speech

suffered by Plaintiffs. Ultimately, both sides of the balance are weak, but because there is some

relevance to when Plaintiffs first contemplated suing the FEC and no discernable First Amendment

interest to protect in that information, disclosure is warranted.

          B.      The Cruz Committee’s Records

          The Cruz Committee’s records can be separated into three categories. First, the majority

of the submitted records reflect a payment made on November 13, 2018, to a political consulting

firm (Cruz_Committee_000205–241, 002070–2103). 4 Most of these pages are invoices from the

firm detailing expenses incurred by its consultants. Second, additional pages reflect (1) a payment

made on November 13, 2018, to a telephone fundraising company, plus invoices supporting that

payment (Cruz_ Committee_000341–358), and (2) an invoice from the fundraising company dated

December 15, 2018 (Cruz_ Committee_000329–332). Third, there are two email strings, one with

a last date of December 24, 2018 (Cruz_Committee_002603–2610), and the other with a last date

of November 1, 2018 (Cruz_Committee_002611–2612). The first email string mostly discusses

outstanding campaign expenses as of mid-December 2018. The second email string discusses

fundraising needs, as of October 31, 2018, and ad spending in certain markets.




4
    Cruz_ Committee_002070–2103 is duplicative of Cruz_ Committee_000206–332.

                                                     4
     Case 1:19-cv-00908-APM-TJK-NJR Document 55 Filed 04/30/20 Page 5 of 7



         Cruz_Committee_00205–241, 000329–332, 000341–358, 002070–2103.                                        The court

discusses the financial records relating to the two consulting firms together, as both sets of

documents involve identical considerations. With the exception of several documents discussed

below, there is little evident need for First Amendment protection of these financial records.

See FEC v. Machinists Non-Partisan Political League, 655 F.2d 380, 388 (D.C. Cir. 1981)

(observing that a demand for sensitive internal communications and information identifying

volunteers “is of a fundamentally different constitutional character from the commercial or

financial data which forms the bread and butter of SEC or FTC investigations”). The disclosure

of such records does not carry “with it a real potential for chilling the free exercise of political

speech and association guarded by the [F]irst [A]mendment,” particularly since the FEC can access

these types of records through its general enforcement powers. Id.; cf. Am. Fed’n of Labor &

Cong. of Indus. Orgs. v. FEC, 333 F.3d 168, 178–79 (D.C. Cir. 2003) (explaining that the FEC is

authorized “to order any person to submit written reports and answer its questions, to subpoena

witnesses to testify or present documentary evidence, and to seek judicial enforcement of such

orders and subpoenas”). The First Amendment concern is further mitigated by making release

subject to a protective order, which will limit the FEC’s use and possible public disclosure of the

information. 5 On the other side of the balance, there is some probative value to these records, as

they reflect the types of expenses that the Cruz Committee made after the election instead of paying

back Senator Cruz.



5
  Plaintiffs cite International Action Center v. United States, 207 F.R.D. 1 (D.D.C. 2002), for the proposition that a
protective order is inadequate to avoid the chilling effect of disclosure when “[i]t is the government itself that Plaintiffs
fear,” id. at 3; see Pls.’ Mem. in Opp’n to Defs.’ Consolidated Mot. to Compel & Mot. for Remand, ECF No. 43
[hereinafter Pls.’ Opp’n], at 18. However, the plaintiffs in International Action Center feared that disclosure would
lead to “harassment and reprisal” by the government. 207 F.R.D. at 2. Plaintiffs have identified no such fears here.
Instead, their concerns seemingly center around the risk of disclosure of sensitive strategic information to political
opponents. See Pls.’ Opp’n, Ex. 1, Decl. of Nick Maddux, ECF No. 43-1, ¶¶ 6–7. Any such risk is adequately
addressed by a protective order.

                                                             5
    Case 1:19-cv-00908-APM-TJK-NJR Document 55 Filed 04/30/20 Page 6 of 7



       However, Plaintiffs need not disclose the polling questions and data regarding responses

to those questions found in Cruz_Committee_00332, 00350–352, 00357, and 00358.                 This

information is irrelevant to this controversy and arguably involves sensitive internal strategic

communications. Only the financial information on those pages must be disclosed. Likewise,

Plaintiffs may redact all of Cruz_Committee_00331, as it exclusively contains strategy

information and bears no relevance to this case.

        Cruz_Committee_002603–2610. This record is the first of two email chains that concerns

the financial condition of the Cruz Committee. This string is from late December and includes

what appears to be a reference to repaying Senator Cruz the final portion of the loan.

(Cruz_Committee_002605). For much the same reasons discussed above, disclosure of the

majority of this information is warranted.      Disclosure of information concerning the Cruz

Committee’s finances has little potential to chill First Amendment-protected activities, while there

is some relevance of the financial information to the issue of burden. However, Plaintiffs may

redact the last three lines of Cruz_Committee_002607 (following the phrase “Sent from my

iPhone”), and all portions of Cruz_Committee_002608–10, except one, as these passages concern

an employment issue that has nothing to do with this case. The sole exception appears at the top

of Cruz_Committtee_002608. Plaintiffs shall disclose the “From,” “Sent,” and “To” lines of the

email dated “December 21, 2018 9:17 AM,” and that portion of the email body that starts with

“Adding” and concludes with “today,” but may redact the “Subject” line after “RE:”.

       Cruz_Committee_002611–2612. This second email exchange comes days before the

election. It, too, discusses the Cruz Committee’s finances; it also addresses fundraising needs

and recommends ad buys in certain markets. For the same reasons discussed above, disclosure

of this email, subject to two redactions, is warranted—the First Amendment concerns remain



                                                   6
    Case 1:19-cv-00908-APM-TJK-NJR Document 55 Filed 04/30/20 Page 7 of 7



limited, while the financial information is relevant to the issue of burden. However, Plaintiffs

may redact the text under the heading “Traffic Decisions” in Cruz_Committee_002611 and

002612, as this information entails campaign strategy that has little or no relevance to this case.



                                                                   /s/
Dated: April 30, 2020                                        Neomi Rao
                                                      United States Circuit Court Judge

                                                                   /s/
                                                             Amit P. Mehta
                                                      United States District Court Judge

                                                                   /s/
                                                             Timothy J. Kelly
                                                      United States District Court Judge




                                                 7
